 



Exhibit 10.1
AMENDMENT NO. 1
TO
STOCK PURCHASE AGREEMENT
     THIS AMENDMENT NO. 1 dated as of April 30, 2007 (this “Amendment”) to the
Stock Purchase Agreement dated as of September 29, 2006 (the “Agreement”) by and
among I-Flow Corporation, a Delaware corporation (the “Seller”), InfuSystem,
Inc., a California corporation (the “Company”), HAPC, Inc., a Delaware
corporation (the “Buyer”), and Iceland Acquisition Subsidiary, Inc., a Delaware
corporation (the “Acquisition Sub”), is entered into with reference to the
following:
     WHEREAS, in accordance with Section 11.2 of the Agreement, the parties
hereto deem it appropriate and advisable to amend the Agreement as described
below; and
     WHEREAS, capitalized terms used but not defined herein shall have the
respective meanings assigned to them in Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
     1. Amendment of Termination Date. Section 10.1(d) of the Agreement is
hereby amended such that the date “April 30, 2007” contained therein shall be
stricken and replaced with the date “June 29, 2007.”
     2. No Further Amendments. Except as expressly amended pursuant to Section 1
hereof, the remaining provisions of the Agreement shall remain in full force and
effect in accordance with their terms, including without limitation the
provisions of Section 10.3 relating to the Buyer Termination Fee.
     3. Counterparts; Facsimile Signatures. This Amendment may be executed in
two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.
This Amendment may be executed by electronic or facsimile signature, and an
electronic or facsimile signature shall constitute an original for all purposes.
[Signature page follows.]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Seller, the Company, the Buyer and the Acquisition
Sub have caused this Amendment to be executed as of the date first written above
by their respective officers thereunto duly authorized.

            I-FLOW CORPORATION
      By:   /s/ Donald M. Earhart         Name:   Donald M. Earhart       
Title:   CEO        INFUSYSTEM, INC.
      By:   /s/ James J. Dal Porto         Name:   James J. Dal Porto       
Title:   CEO        HAPC, INC.
      By:   /s/ John E. Voris         Name:   John E. Voris        Title:   CEO 
      ICELAND ACQUISITION SUBSIDIARY, INC.
      By:   /s/ John E. Voris         Name:   John E. Voris        Title:   CEO 
   

 
 
 
Signature Page
Amendment No. 1 to Stock Purchase Agreement

 